Citation Nr: 0821861	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcerative 
colitis, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A Board hearing was held in June 2003 before an Acting 
Veterans Law Judge, sitting in Washington, D.C.  In March 
2008, the veteran testified at a Board hearing before another 
Acting Veterans Law Judge in Jackson, Mississippi.  These 
Acting Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107 (West 
2007) and are included in the panel of judges rendering the 
determination in this case.  Complete transcripts are of 
record.  

The claim was remanded by the Board in January 2004, and 
again in March 2006.  The case has been returned to the Board 
and is ready for further appellate review.

In February 1985, the RO denied service connection for 
ulcerative colitis, with a history of bleeding; the veteran 
was informed of the decision in March 1985, and he did not 
timely disagree.  That decision became final.  In June 1993, 
the RO found that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
for ulcerative colitis, and he was so informed in July 1993.  
The veteran disagreed, and a statement of the case was issued 
in February 1994.  The veteran did not timely appeal, and the 
determination became final.  

At a hearing before a hearing officer at the RO in May 1999, 
the veteran raised the issue of service connection for 
ulcerative colitis, and this was accepted as an informal 
claim to reopen.  In July 2002, the RO found that no new and 
material evidence had been received to reopen the veteran's 
claim, and this appeal ensued.  

During the course of this appeal, the veteran has also argued 
that his ulcerative colitis is secondary to his service-
connected hemorrhoids.  In the January 2004 remand, the Board 
indicated that a new theory of entitlement constituted a new 
claim.  The Board stated that although the "direct" service 
connection claim became final and that new and material 
evidence was necessary to reopen a claim for this benefit, 
the secondary service connection aspect of the claim was a 
"separate" and "new" claim that was not subject to 
finality.  Subsequent to the Board's January 2004 remand, 
courts have clarified that a new theory of establishing 
entitlement to a benefit for the same disability constitutes 
the same claim and does not establish the existence of a 
separate claim or an incompletely adjudicated claim.  See 
Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 2005); Robinson 
v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 
20 Vet. App. 307, 312-13 (2006).  Thus the Board has 
identified the issue on appeal as stated on the first page of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Board notes that the veteran indicated in a February 2000 
statement in support of claim that he has been awarded Social 
Security Administration (SSA) disability benefits and that he 
had received his first check from SSA.  He enclosed a copy of 
the check which was dated in January 2000.  As the veteran is 
not of retirement age, this benefit is presumed to be due to 
disability.  There are no SSA records present in the claims 
file, however.  As records associated with the veteran's SSA 
award could be relevant to the claim on appeal, any available 
medical or other records associated with the veteran's 
reported SSA disability benefits award should be obtained and 
associated with the veteran's claims file.  The Court of 
Appeals for Veterans Claims (Court) has held that SSA records 
cannot be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  

In the present case, it is not clear whether the veteran's 
outstanding SSA records contain evidence pertaining to his 
outstanding claim on appeal.  However, since there is no 
indication to the contrary, the Board concludes that a remand 
is necessary to obtain any SSA determination and records 
associated with the determination. The Board notes that once 
VA is put on notice that the veteran is in receipt of SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

These records may be relevant to the claim to reopen as they 
may constitute new and material evidence upon which the claim 
for service connection may be reopened.  Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996) (holding that, where the VA is 
on notice of the existence of evidence that might constitute 
new and material evidence to reopen a claim, the VA should 
inform the veteran to submit it and assist him, where 
possible, in obtaining it); see also Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).  Therefore, VA must obtain and 
associate such records with the veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Any medical or other records relied 
upon by SSA in granting the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, the claim 
on appeal should be adjudicated in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the veteran must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
               Steven D. Reiss                                     
T. Steven Eckerman
	      Acting Veterans Law Judge                      Acting 
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
                                                       D. C. 
Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

